Century Capital Management Trust 100 Federal Street, 29th Floor Boston, MA02110 VIA EDGAR March 5, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549-0213 Re:Century Capital Management Trust (the “Trust”) (File Nos. 333-86067 and 811-09561) and its series, Century Small Cap Select Fund, Century Shares Trust, and Century Growth Opportunities Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 32 to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on February 28, 2014. If you have any questions regarding this filing, please do not hesitate to contact the undersigned at (617) 701-5115. Very truly yours, /s/ Maureen E. Kane Maureen E. Kane Secretary
